CLEVELAND, WATERS AND BASS, P.A.
ATTORNEYS AT LAW

JEFFREY C. CHRISTENSEN, ESQUIRE TWO CAPITAL PLAZA, P.O, BOX 1137
(603) 224-7761 ExT. 1070 CONCORD, NEW HAMPSHIRE O3302-1 137

(603) 224-6457 FACSIMILE
CHRISTENSENJ@CWBPA.COM

July 13, 2021

Via Certified Mail #7020 0640 0000 7289 7695

Civil Process Clerk

United States Attorney’s Office
District of New Hampshire —

53 Pleasant Street, 4! Floor
Concord, NH 03301

Re: Pepperidge Woods Cooperative, Inc. v. U.S. Department of Agriculture,
Rural Housing Service; New Hampshire Community Loan Fund, Inc.;
Town of Barrington, New Hampshire; and Mary Carlson
Case No. 2189-2021-CV-00191

To Whom This May Concern:
Pursuant to Rule 4 of the Federal Rules of Civil Procedure, for service upon the U.S.

Department of Agriculture, Rural Housing Service, enclosed please find two copies of a
Summons in a Civil Action, Notice to Defendant, and Complaint, in the above-referenced matter.

  

Jéffrey C. Christensen

JCC/lmg
Enclosures

MEMBER OF LEGAL NETLINK ALLIANCE, AN INTERNATIONAL ALLIANCE OF INDEPENDENT LAW FIRMS

 
THE STATE OF NEW HAMPSHIRE

JUDICIAL BRANCH
SUPERIOR COURT
Strafford Superior Court Telephone: 1-855-212-1234
259 County Farm Road, Suite 301 TTY/TDD Relay: (800) 735-2964
Dover NH 03820 http://wessa enurte etata nh.us

SUMMONS IN A CIVIL ACTION

 

Pepperidge Woods Cooperative, Inc. v U.S. Department of Agriculture, Rural

Case Name: Housing Service, et al
Case Number: 219-2021-CV-00191

Date Complaint Filed: June 21, 2021

A Complaint has been filed against Mary Carlson; New Hampshire Community Loan Fund, Inc.; Town
of Barrington, New Hampshire; U.S. Department of Agriculture, Rural Housing Service in this Court. A

copy of the Complaint is attached.

The Court ORDERS that ON OR BEFORE:

August 08, 2021 Pepperidge Woods Cooperative, Inc. shall have this Summons and the
attached Complaint served upon New Hampshire Community Loan Fund,
Inc.; Town of Barrington, New Hampshire; U.S. Department of Agriculture,
Rural Housing Service by in hand or by leaving a copy at his/her abode, or
by such other service as is allowed by law.

August 29, 2021 Pepperidge Woods Cooperative, Inc. shall electronically file the return(s)
of service with this Court. Failure to do so may result in this action being
dismissed without further notice.

30 days after Defendant New Hampshire Community Loan Fund, Inc.; Town of Barrington, New

is served Hampshire; U.S. Department of Agriculture, Rural Housing Service must
electronically file an Appearance and Answer or other responsive pleading
form with this Court. A copy of the Appearance and Answer or other
responsive pleading must be sent electronically to the party/parties listed
below.

Notice to New Hampshire Community Loan Fund, Inc.; Town of Barrington, New Hampshire;
U.S. Department of Agriculture, Rural Housing Service: If you do not comply with these
requirements you will be considered in default and the Court may issue orders that affect you without

your input.
Send copies to:

Jeffrey Cotter Christensen, Cleveland Waters and Bass PA Two Capital Plaza 5th Floor PO
ESQ Box 1137 Concord NH 03302-1137
U.S. Department of 4300 Goodfellow Blvd #105C St Louis MO 63120
Agriculture, Rural Housing
Service
New Hampshire Community 7 Wall Street Concord NH 03301
Loan Fund, Inc.
Town of Barrington, New 333 Calef Highway Barrington NH 03825
NHJB-2678-Se (07/01/2018) This is a Service Document For Case: 219-2021-CV-00197

Strafferd Superior Court

 
Hampshire

Mary Carlson 100 Nuthatch Loop Barrington NH 03825
BY ORDER OF THE COURT
June 24, 2021 Kimberly T. Myers
Clerk of Court
(277)

NHJB-2678-Se (07/01/2018)

 
THE STATE OF NEW HAMPSHIRE

JUDICIAL BRANCH
SUPERIOR COURT
Strafford Superior Court Telephone: 1-855-212-1234
259 County Farm Road, Suite 301 TTY/TDD Relay: (800) 735-2964
Dover NH 03820 http://www.courts.state.nh.us
NOTICE TO DEFENDANT

Case Name: Pepperidge Woods Cooperative, Inc. v U.S. Department of Agriculture,
Case Number: 219-2021-CV-00191

You have been served with a Complaint which serves as notice that this legal action has been filed
against you in the Strafford Superior Court. Review the Complaint to see the basis for the Plaintiff's

claim.

Each Defendant is required to electronically file an Appearance and Answer 30 days after service.
You may register and respond on any private or public computer. For your convenience, there is also
a computer available in the courthouse lobby.

If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court’s website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.

1. Complete the registration/log in process. Click Register and follow the prompts.

2. After you register, click Start Now. Select Strafford Superior Court as the location.
3. Select “I am filing into an existing case”. Enter 219-2021-CV-00191 and click Next.
4

. When you find the case, click on the link and follow the instructions on the screen. On the
‘What would you like to file?” screen, select “File a Response to Civil Complaint”. Follow
the instructions to complete your filing.

5. Review your Response before submitting it to the court.

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the.email address you provide.

A person who is filing or defending against a Civil Complaint will want to be familiar with the Rules of
the Superior Court, which are available on the court's website: www.courts.state.nh.us.

Once you have registered and responded to the summons, you can access documents electronically
filed by going to https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In
that process you will register, validate your email, request access and approval to view your case.
After your information is validated by the court, you will be able to view case information and
documents filed in your case.

If you have questions regarding this process, please contact the court at 1-855-212-1234.

NHJB-2678-Se (07/01/2018)

 
File Date: 6/21/2021 2:25
Strafford Superior Cc
E-Filed Docum

THE STATE OF NEW HAMPSHIRE

STRAFFORD, SS. SUPERIOR COURT
DOCKET NO.: 219-2021-CV-00191

 

PEPPERIDGE WOODS COOPERATIVE, INC.
Vv.
U.S. DEPARTMENT OF AGRICULTURE, RURAL HOUSING SERVICE;
NEW HAMPSHIRE COMMUNITY LOAN FUND, INC.;
TOWN OF BARRINGTON, NEW HAMPSHIRE;
and
MARY CARLSON
INTERPLEADER COMPLAINT
NOW COMES the Plaintiff, Pepperidge Woods Cooperative, Inc. (the “Coop” or the
“Plaintiff’), by and through its attorneys, Cleveland, Waters and Bass, P.A., and brings this
interpleader action, in connection with funds claimed by the Defendants, U.S. Department of
Agriculture/Rural Housing Service; New Hampshire Community Loan Fund, Inc., and the Town
of Barrington, New Hampshire (collectively, the “Lienholders”) and Mary Carlson (the “Debtor’)
and, collectively with the Lienholders, the “Defendants” as follows:
Preliminary Statement
1. This interpleader matter arises in connection with the foreclosure, pursuant to RSA
205-A:4-a, of a certain manufactured home located at 100 Nuthatch Loop in Barrington, New
Hampshire (the “Home”), previously owned by the Debtor, which was located on land owned by
the Coop, pursuant to an occupancy agreement. The foreclosure proceeds exceed the lien held by

the Coop, including, but not limited to, the costs of the foreclosure, and those funds (the “Surplus

Funds”) are now held by the Coop’s attorneys and may be subject to claims by the Defendants.

This is a Service Document For Case: 219-2021-CV-00191
Strafford Superior Court

 
Because the Coop cannot determine with certainty who is entitled to claim some or all of the
Surplus Funds, the Coop brings this action for interpleader.
Parties

2. The Plaintiff, the Coop, is a manufactured housing cooperative organized and
operating under the laws of New Hampshire with a principal place of business at 73 Pheasant Lane,
in Barrington, New Hampshire, and a mailing address of c/o Hodges Development Corp., 201
Loudon Road, Concord, New Hampshire 03301.

3, The Defendant, U.S. Department of Agriculture/Rural Housing Service, is a
governmental organization, with a mailing address of 4300 Goodfellow Blvd., #105C, St. Louis,
MO 63120.

4. The Defendant, New Hampshire Community Loan Fund, Inc., is a New Hampshire
nonprofit corporation, with a principal place of business at 7 Wall Street in Concord, New
Hampshire 03301.

5. The Defendant, the Town of Barrington, New Hampshire, is a municipal entity with
a principal place of business at 333 Calef Highway, in Barrington, New Hampshire.

6. The Defendant, Mary Carlson, is an individual with a last known address of 100
Nuthatch Loop, in Barrington, New Hampshire.

Jurisdiction and Venue

7. Jurisdiction is proper in the New Hampshire Superior Court, pursuant to RSA
491:7; RSA 491:22, and RSA 498:1.

8. Venue is proper in Grafton County, pursuant to RSA 507:9 and RSA 498:1, because
the Plaintiff has a principal place of business in Strafford County, and this matter arises out of real

property located in Strafford County.

 
Facts Common to All Counts

9. The Coop owns and operates a manufactured housing park, known as Pepperidge
Woods (the “Park”).

10. While the Home was owned by the Debtor, it was located in the Park, pursuant to
an occupancy agreement and subject to monthly lot rent.

11. The Debtor was eventually evicted from and/or abandoned the Home, pursuant to
RSA 205-A:4-a and RSA ch. 540.

12. — Following the eviction, the Debtor failed to remove the Home from the Park and
failed to pay the lot rent owed.

13. Accordingly, the Coop enjoyed a priority lien against the Home, pursuant to RSA
205-A:4-a, VII.

14. Consequently, pursuant to RSA 205-A:4-a, VII, the Coop commenced a foreclosure
sale of the Home.

15. The foreclosure sale was properly noticed, and an auction was held on October 20,
2020, where the Home was sold to the highest bidder. The closing of the sale occurred on
November 20, 2020.

16. After satisfying its lien, including, but not limited to, the costs of the foreclosure
sale itself, out of the proceeds of the sale, there remained a surplus in the amount of $56,800.83,
i.e., the Surplus Funds.

17. Each of the Lienholders has or may have recorded a lien or other claim against the

Home, which was subordinate to the Coop’s lien.

 
Count I — Interpleader

18. The Plaintiff repeats and incorporates by reference all of the facts stated in the
above paragraphs as if set forth fully herein.

19, As escrow agent for the foreclosure sale, Cleveland, Waters and Bass, P.A., is
holding the Surplus Funds.

20. Each of the Defendants may have a claim against the Surplus Funds.

21. | The Coop cannot conclusively determine which of the Defendants’ claims is valid
and enforceable against the Surplus Funds, or the value of said claims.

22. The Coop disclaims any interest in the Surplus Funds.

23. The Coop may suffer liability or loss if it fails to dispose of the Surplus Funds to
the rightful claimants or delivers the incorrect amount to the rightful claimants.

24. Accordingly, the Plaintiff brings this interpleader action to put the Surplus Funds
in the custody of the Court and require that the Defendants submit their respective claims to the
Surplus Funds as against each other in this action.

25. The Plaintiff is not filing this interpleader action to hinder a just claimant from
obtaining its rightful property. Each of the Defendants appears to have a legitimate claim to the
Surplus Funds. The Coop has a reasonable basis for being unable to determine the merits of the
respective Defendants’ claims.

26. As a result, the Plaintiff seeks an order of this Court, allowing the Surplus funds to
be deposited into the custody of the Court, and requiring the Defendants to pursue their respective

claims or right to the Surplus Funds through this action.

 
27. The Plaintiff further seeks an award of its attorneys’ fees and costs, incurred as a
result of bringing this interpleader action. See Manchester Fed. Sav. & Loan Ass'n v. Emery-
Waterhouse Co., 102 N.H. 233, 239 (1959).

Reservation of Rights

28. The Plaintiff hereby reserves the right to amend this Complaint, as future

developments may warrant.

WHEREFORE, based on the foregoing, the Plaintiff hereby respectfully requests that this

Honorable Court:
A, Issue orders of notice for service upon the Defendants;
B. Issue an order requiring the Surplus Funds to be deposited into the Court;
C. Issue an order requiring the Defendants to interplead and settle among themselves

their rights and claims to the Surplus Funds, and discharging the Plaintiff and
Cleveland, Waters, and Bass, P.A., of all liability;

D. Award the Plaintiff its attorneys’ fees and costs, incurred in bringing this
interpleader action; and

E. Grant such other and further relief as justice may require.

Prayers A and B are Granted, funds may be
deposited into COurt. Prayer C is granted to
the extent that the parties are ordered to

litigate how the funds should be divided in this
case. However, the Court cannot - at this point -
rule on whether to allow the discharge of
plaintiff or counsel from the case.

Al. D6

Honorable David W. Ruoff
June 23, 2021

Respectfully submitted,

PEPPERIDGE WOODS COOPERATIVE, INC.

By its Attorneys
CLEVELAND, WATERS AND BASS, P.A.

Dated: June 21, 2021 By:___/s/ Jeffrey C. Christensen

Jeffrey C. Christensen, Esq. (NH Bar #265308)
Two Capital Plaza, 5" Floor
Clerk's Notice of Decision P.O. Box 1137

Document Sent to Parties Concord, NH 03302-1137
on 06/24/2021 (603) 224-7761

christensenj@cwbpa.com

4847-9771-2867, v.14

 
File Date: 7/6/2027 We
Strafford Superior
E-Filed Doci

THE STATE OF NEW HAMPSHIRE
STRAFFORD, SS. SUPERIOR COURT
DOCKET NO.: 219-2021-CV-00191

_Sranted PEPPERIDGE WOODS COOPERATIVE, INC.
Honorable David W. Ruoff

July 7, 2021
” U.S. DEPARTMENT OF AGRICULTURE, RURAL HOUSING SERVICE;

Arte Re “ei-NMEW HAMPSHIRE COMMUNITY LOAN FUND, INC:;
slerk's Notice of Decision Tow oF BARRINGTON, NEW HAMPSHIRE:
Jocument Sent to Parties and

yn 07/08/2021 MARY CARLSON

Vv.

MOTION TO AMEND COMPLAINT
NOW COMES the Plaintiff, Pepperidge Woods Cooperative, Inc. (the “Coop” or the
“Plaintiff’), by and through its attorneys, Cleveland, Waters and Bass, P.A., and hereby moves to

amend the Interpleader Complaint in the above-captioned matter to correct a clerical error:

1, This in an interpleader matter arising in connection with the foreclosure, pursuant
to RSA 205-A:4-a, of a certain manufactured home (the “Home”), previously owned by the
Debtor, which was located on land owned by the Coop, pursuant to an occupancy agreement. The
foreclosure proceeds exceed the lien held by the Coop, including, but not limited to, the costs of
the foreclosure, and those funds (the “Surplus Funds”) are now held by the Coop’s attorneys and
may be subject to claims by the Defendants in this action.

2. In the original Interpleader Complaint, the Plaintiff mistakenly stated that the
amount of the Surplus Funds was $56,800.83. See Interpleader Complaint, $16.

3. After the Court accepted the Interpleader Complaint, it instructed the Plaintiff to
submit the Surplus Funds to the Court. In doing so, it was discovered that the amount stated in the

Interpleader Complaint was erroneous, and the Surplus Funds actually total $57,292.45.

This is a Service Document For Case: 219-2021-CV-00197
Strafford Superior Court

 
4. Accordingly, the Plaintiff seeks to amend the Interpleader Complaint to provide the
correct amount. An Amended Interpleader Complaint is filed contemporaneously herewith.

5. “TLjiberal amendment of pleadings” is generally permitted “unless the changes
surprise the opposite party, introduce an entirely new cause of action, or call for substantially
different evidence.” Bel Air Assoc. v. N.H. Dept. of Health and Human Sves., 154 N.H. 228, 236
(2006) (citation omitted).

6. The Plaintiff's Amended Interpleader Complaint merely corrects a clerical error
and does not prejudice any party. No Defendant has yet appeared in this matter.

7. The correct amount of the Surplus Funds has already been provided to the Court.

WHEREFORE, the Plaintiff hereby respectfully requests that this Honorable Court:
A. Grant this motion and allow the Plaintiff to amend its Interpleader Complaint;

B. Replace Plaintiffs Interpleader Complaint with the Amended Interpleader
Complaint filed contemporaneously herewith; and

C, Grant such other and further relief as justice may require.

Respectfully submitted,
Pepperidge Woods Cooperative, Inc.

By its Attorneys
CLEVELAND, WATERS AND BASS, P.A.

Dated: July 6, 2021 By:____/s/ Jeffrey C. Christensen
Jeffrey C. Christensen, Esq. (NH Bar #265308)
Two Capital Plaza, 5" Floor
P.O. Box 1137
Concord, NH 03302-1137
(603) 224-7761

christensen|(@wewbpa.com

 

 
CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing has been forwarded this day to the Defendants
in this matter, none of whom have yet appeared, at their last known addresses.

/s/ Jeffrey C. Christensen
Jeffrey C. Christensen

4842-8764-4913, v. 4
THE STATE OF NEW HAMPSHIRE

STRAFFORD, SS. SUPERIOR COURT
DOCKET NO.: 219-2021-CV-00191

PEPPERIDGE WOODS COOPERATIVE, INC.
Vv.
U.S. DEPARTMENT OF AGRICULTURE, RURAL HOUSING SERVICE;
NEW HAMPSHIRE COMMUNITY LOAN FUND, INC.;
TOWN OF BARRINGTON, NEW HAMPSHIRE;
and
MARY CARLSON
AMENDED INTERPLEADER COMPLAINT
NOW COMES the Plaintiff, Pepperidge Woods Cooperative, Inc. (the “Coop” or the
“Plaintiff’), by and through its attorneys, Cleveland, Waters and Bass, P.A., and brings this
interpleader action, in connection with funds claimed by the Defendants, U.S. Department of
Agriculture/Rural Housing Service; New Hampshire Community Loan Fund, Inc., and the Town
of Barrington, New Hampshire (collectively, the “Lienholders”) and Mary Carlson (the “Debtor’’)
and, collectively with the Lienholders, the “Defendants” as follows:
Preliminary Statement
l. This interpleader matter arises in connection with the foreclosure, pursuant to RSA
205-A:4-a, of a certain manufactured home located at 100 Nuthatch Loop in Barrington, New
Hampshire (the “Home”), previously owned by the Debtor, which was located on land owned by
the Coop, pursuant to an occupancy agreement. The foreclosure proceeds exceed the lien held by

the Coop, including, but not limited to, the costs of the foreclosure ,and those funds (the “Surplus

Funds”) are now held by the Coop’s attorneys and may be subject to claims by the Defendants.
Because the Coop cannot determine with certainty who is entitled to claim some or all of the
Surplus Funds, the Coop brings this action for interpleader.
Parties

2. The Plaintiff, the Coop, is a manufactured housing cooperative organized and
operating under the laws of New Hampshire with a principal place of business at 73 Pheasant Lane,
in Barrington, New Hampshire.

3. The Defendant, U.S. Department of Agriculture/Rural Housing Service, is a
governmental organization, with a mailing address of P.O. Box 66889, St. Louis, MO 63166.

4, The Defendant, New Hampshire Community Loan Fund, Inc., is a New Hampshire
nonprofit corporation, with a principal place of business at 7 Wall Street in Concord, New
Hampshire.

5. The Defendant, the Town of Barrington, New Hampshire, is a municipal entity with
a principal place of business at 333 Calef Highway, in Barrington, New Hampshire.

6. The Defendant, Mary Carlson, is an individual with a last known address of 100
Nuthatch Loop, in Barrington, New Hampshire.

Jurisdiction and Venue

7. Jurisdiction is proper in the New Hampshire Superior Court, pursuant to RSA
491:7; RSA 491:22, and RSA 498:1.

8. Venue is proper in Grafton County, pursuant to RSA 507:9 and RSA 498:1, because
the Plaintiff has a principal place of business in Strafford County, and this matter arises out of real

property located in Strafford County.

 
Facts Common to All Counts

9. The Coop owns and operates a manufactured housing park, known as Pepperidge
Woods (the “Park’’).

10. While the Home was owned by the Debtor, it was located in the Park, pursuant to
an occupancy agreement and subject to monthly lot rent.

11. | The Debtor was eventually evicted from and/or abandoned the Home, pursuant to
RSA 205-A:4-a and RSA ch. 540.

12. Following the eviction, the Debtor failed to remove the Home from the Park and
failed to pay the lot rent owed.

13. Accordingly, the Coop enjoyed a priority lien against the Home, pursuant to RSA
205-A:4-a, VII.

14, Consequently, pursuant to RSA 205-A:4-a, VI, the Coop commenced a foreclosure
sale of the Home.

15, The foreclosure sale was properly noticed, and an auction was held on October 20,
2020, where the Home was sold to the highest bidder. The closing of the sale occurred on
November 20, 2020.

16. After satisfying its lien, including, but not limited to, the costs of the foreclosure
sale itself, out of the proceeds of the sale, there remained a surplus in the amount of $57,292.45,
i.e., the Surplus Funds.

17. Each of the Lienholders has or may have recorded a lien or other claim against the

Home, which was subordinate to the Coop’s lien.
Count I — Interpleader

18. The Plaintiff repeats and incorporates by reference all of the facts stated in the
above paragraphs as if set forth fully herein.

19. As escrow agent for the foreclosure sale, Cleveland, Waters and Bass, P.A., is
holding the Surplus Funds.

20. Each of the Defendants may have a claim against the Surplus Funds.

21. The Coop cannot conclusively determine which of the Defendants’ claims is valid
and enforceable against the Surplus Funds, or the value of said claims.

22. The Coop disclaims any interest in the Surplus Funds.

23. The Coop may suffer liability or loss if it fails to dispose of the Surplus Funds to
the rightful claimants or delivers the incorrect amount to the rightful claimants.

24. Accordingly, the Plaintiff brings this interpleader action to put the Surplus Funds
in the custody of the Court and require that the Defendants submit their respective claims to the
Surplus Funds as against each other in this action.

25. The Plaintiff is not filing this interpleader action to hinder a just claimant from
obtaining its rightful property. Each of the Defendants appears to have a legitimate claim to the
Surplus Funds. The Coop has a reasonable basis for being unable to determine the merits of the
respective Defendants’ claims.

26. As a result, the Plaintiff seeks an order of this Court, allowing the Surplus funds to
be deposited into the custody of the Court, and requiring the Defendants to pursue their respective

claims or right to the Surplus Funds through this action.

 
27, The Plaintiff further seeks an award of its attorneys’ fees and costs, incurred as a
result of bringing this interpleader action. See Manchester Fed. Sav. & Loan Ass'n v. Emery-
Waterhouse Co., 102 N.H. 233, 239 (1959).

Reservation of Rights

28. The Plaintiff hereby reserves the right to amend this Complaint, as future
developments may warrant.

WHEREFORE, based on the foregoing, the Plaintiff hereby respectfully requests that this

Honorable Court:

A. Issue orders of notice for service upon the Defendants;
B. Issue an order requiring the Surplus Funds to be deposited into the Court;
Cc, Issue an order requiring the Defendants to interplead and settle among themselves

their rights and claims to the Surplus Funds, and discharging the Plaintiff and
Cleveland, Waters, and Bass, P.A., of all liability;

D. Award the Plaintiff its attorneys’ fees and costs, incurred in bringing this
interpleader action; and

E. Grant such other and further relief as justice may require.
Respectfully submitted,
PEPPERIDGE WOODS COOPERATIVE, INC.

By its Attorneys
CLEVELAND, WATERS AND BASS, P.A.

Dated: July 6, 2021 By:___/s/ Jeffrey C. Christensen
Jeffrey C. Christensen, Esq. (NH Bar #265308)
Two Capital Plaza, 5"" Floor
P.O. Box 1137
Concord, NH 03302-1137
(603) 224-7761
christensenj@cwbpa.com

4837-1564-6705, v. 1

 
